Order of the Surrogate’s Court of Queens County, denying a motion of the administratrix to examine a claimant before trial in an accounting proceeding, reversed, with $10 costs and disbursements, and the motion granted, with $10 costs, payable out of the estate, the examination to proceed upon five days’ notice. The denial of the motion as a matter of law upon the ground that the creditor has the burden of establishing the validity of her claim is no longer invariably warranted by the law. (Public National Bank v. National City Bank, 261 N. Y. 316; Dorros, Inc., v. Dorros Bros., 274 App. Div. 11; Matter of Levine, 157 Misc. 437.) Under the circumstances here shown it is our opinion that the motion may not be denied in the exercise of sound discretion. Carswell, Acting P. J., Johnston, Adel, Nolan and Sneed, JJ., concur.